PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/237,601
Filing Date: 15 Aug 2016
Appellant(s): Lokesh et al.



__________________
Ahsan A. Shaikh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claims 1-4, 6, 8-11, 15-17, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

(2) Response to Argument
On page 9 of the Brief Appellant argues that “the independent claims do not recite matter that falls within a mathematical concept, organizing human activity, or mental process performed in the human mind.” Appellant further argues that “the claims do not recite a mathematical algorithm or relationship,” “the claims are not concerned with or address fundamental economic principles, commercial or legal interactions, or behaviors between people but rather address causing the generation and display of recommendation data including ticket attributes and an electronic shopping cart selected by a user via a user device accessing a system server,” and that “the claims do not address a mental process performed in the human mind.” The Examiner respectfully disagrees. 

In this case, the claims, such as representative claim 1, recite a certain method of organizing human activity. The Examiner does not take the position that the claims recite a mathematical concept or mental process. Representative claim 1 recites processes such as receiving a request to add at least two tickets to a shopping cart for subsequent purchase, determining that at least one of the set of at least two tickets is unavailable because a different user purchased at least one of the tickets, identifying an alternative set of at least two tickets, and presenting the alternative set of tickets to the user for purchase. The purchasing of items is a commercial interaction because it is a sales activity because a sale of tickets is occurring or attempting to occur. While Appellant argues that the claims “address causing the generation and display of recommendation data including ticket attributes and an electronic shopping cart selected by a user via a user device accessing a system server,” such features do not change the recitation of a certain method of organizing human activity. First, the Examiner notes that the claims do not recite “generating” or “displaying” steps. Rather, the claims recite “identifying” electronic shopping cart, user device, and system server, are additional elements and are not considered under Step 2A, Prong 1 of the 2019 PEG. The other elements identified by Appellant remain part of the recited sales activity because identifying and presenting recommendation data including ticket attributes and a shopping cart selected by a user are part of the sales activity of purchasing tickets because they facilitate the sale of tickets. Therefore, since a sales activity is a certain method of organizing human activity, the claims recite a certain method of organizing human activity. As such, under Step 2A, Prong 1 of the 2019 PEG, the claims recite an abstract idea that falls within one of the enumerated groupings. 
On page 10 of the Brief Appellant argues that “claims 1, 8, and 15 as currently presented are analogous to example (v) of a claim that does not set forth an abstract idea and which are eligible at Step 2A, Prong One,” and on page 11 Appellant further argues that “similar to the example claim, claims 1, 8, and 15 recite various elements which include the user’s interaction with the electronic shopping cart, which is a type of GUI.” The Examiner notes that while Appellant cited “Example (v)”, Appellant actually reproduced the text from “Example (vi)” as it appears in MPEP 2106.04(a)(1). Therefore, Appellant’s arguments will be considered as it relates to Example (vi). To this accord, the Examiner respectfully disagrees that Appellant’s claims are analogous to Example (vi). It is noted that Example (vi) (identified in MPEP 2106.04(a)(1)) is similar to claim 2 of Example 37, which was created in conjunction with the 2019 PEG. As noted in the 2019 PEG, “the examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG,” and the examples “should be interpreted based on the fact patterns set forth [] as other fact patterns may have different eligibility outcomes.” Claim 2 of Example 37 recites a method of rearranging icons on a graphical user 
Appellant’s claims are different than the claims recited in Example 37 and Example (vi). Unlike the example claims, Appellant’s claims recite a method of organizing human activity because they recite sales activity. While Appellant argues that the recited “electronic shopping cart…is a type of GUI,” there is no graphical user interface actually claimed nor is there anything to suggest that the “electronic shopping cart” is equatable to a graphical user interface. Additionally, there is no mention in the specification or drawings of a graphical user interface used by the claimed system nor is there any discussion that would suggest that the claimed “electronic shopping cart” is a type of graphical user interface. Furthermore, even if the claimed “electronic shopping cart” were to be interpreted as a graphical user interface, such graphical user interface would not render Appellant’s claims non-abstract. As noted in Example 37, it was not the recitation of the graphical user interface but, rather, the determination of the amount of use of icons based on a processor accessing computer memory to determine application usage that made the claim non-abstract. As such, Appellant’s claims recite an abstract idea unlike those of Examples (vi) and 37.
DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of Id.
In contrast to the claims in DDR Holdings, Appellant’s claims are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, Appellant’s claims recite functions that could be performed outside of the Internet or computing networks and are directed to problems that have occurred prior to the Internet. That is, the problem of one user purchasing an item before another user can purchase the item is a problem that has existed prior to the Internet. For example, as it relates to tickets, a first user could be talking with a first teller about tickets and intending to purchase them while a second user is talking with a second teller and the second teller sells the tickets to the second user before the first teller can complete the sale for the first user. In that scenario, the first user would need to then be made aware of alternative tickets. Therefore, Appellant’s claims do not solve a problem “unique to the electronic shopping environment,” or “arising in the realm of computer networks,” because the problem exists outside of the internet and computer networks. 
Additionally Appellant’s specification lacks any description of the problem or solution as one arising the realm of computer networks. For example, paragraph [0042] of Appellant’s specification states that “one or more alternative tickets may be quickly presented to the user, thus increasing the likelihood the potential ticket purchaser remains engaged with system server 106 and eventually purchases one or more tickets.” The problem of keeping a customer engaged to purchase an item is a problem that has existed prior to the Internet or computing networks. There is nothing in the Internet or computing networks that inherently loses the attention of customers. Therefore, the problem of keeping customer engaged to purchase an item is not a 
On pages 12-13 of the Brief Appellant further argues that “the claims are directed to a practical application and improve the functioning of the technical field of electronic purchases.” As stated above, Appellant’s position is that “the claims are specifically directed to improving a user’s interaction with an electronic shopping cart.” The Examiner respectfully disagrees. Building on the precedent set forth in DDR Holdings, the October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
In this case, Appellant’s assertion that the claimed invention “improv[es] the user’s interaction with an electronic shopping cart,” is not an improvement to a technical field of electronic purchases or another technology. Appellant’s asserted improvement of “user interaction with an electronic shopping cart” finds no support in Appellant’s specification as being an improvement to the functioning of a computer, other technology, or technical field. Additionally, this asserted Appellant’s argument on page 13 of the Brief that “users can more easily access available tickets meeting their preferences, which reduces amounts of time and resources expended during the interaction between the user and the online ticket marketplace server and increases an amount of information taken into consideration by which the user can access alternative tickets in the online ticket marketplace,” is merely a conclusory statement without any support in the specification or claims to demonstrate how resources and time are reduced.  Rather than being an improvement to a technical field, the argued improvement of improving the user’s interaction is an improvement to the abstract idea. For example, by improving the user’s interaction with the electronic shopping cart, the claimed invention is improving the user’s satisfaction by finding the user relevant tickets. While this may be an improvement provided by the claimed invention, such an improvement is an improvement to the business aspects of ticket purchasing and not an improvement to a technical field. As such, the claims do not recite an improvement to a technical field and are not integrated into a practical application. 
On page 14 of the Brief Appellant argues that “similarly to Core Wireless, Appellant submits that claims 1, 8, and 15 improve the efficiency of a user’s interactions with an online ticket marketplace such that an alternative ticket offer is presented to a user that finds a desired ticket unavailable.” The Examiner respectfully disagrees. In Core Wireless the court determined that the claims were directed to “an improved user interface for computing devices, not to the abstract idea of an index.” Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018).  The court stated that the claims disclosed “a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.” Id. This improvement was further supported in the specification Id. 
In contrast to the invention and claims in Core Wireless, the current claims and specification do not describe an improvement to interfaces or other similar improvement. As discussed previously, neither Appellant’s claims nor specification recite any type of interface. While Appellant argues that the claimed invention makes the user’s interactions with the ticket marketplace more efficient, there is no support for such a feature in the specification. Particularly, there is no discussion or suggestion that the claimed invention does anything but improve the user’s satisfaction with their ultimate ticket purchase. As discussed previously, improving the customer’s satisfaction is not an improvement to a technical field or computer but rather an improvement to the business task of selling items. As such, Appellant’s claims are unlike those found eligible in Core Wireless.
On page 14 of the Brief Appellant argues that “the claim elements, considered in combination are not well-understood, routine, or conventional, which is supported by the OA’s lack of any art which teaches or suggests, alone or in combination the subject matter of claims 1, 8, and 15.” It is noted that “the search for an inventive concept should not be confused with a novelty or non-obvious determination.” MPEP 2106.05. Additionally, “the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls with the §101 categories of possibly patentable subject matter.” Id. Furthermore, “lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of the claimed invention does not necessarily indicate that the additional elements are well-understood, routine, conventional elements.” Id. In this case, it is noted that the previous office action did not rely on an analysis of whether the additional elements recited well-understood, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        

Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625        
                                                                                                                                                                                                /BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.